Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
In view of the appeal brief filed on 05/18/2021, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                             

Claims 1-20 have been examined.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening (dependent) claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 9, 11-13, 14, 15, 16 and 18-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Silvestre et al. [US 20120226698 A1, March 3, 2011]

With respect to claim 1, Silvestre teaches a system for providing search results relevant to a qualitative term for an attribute of a product ([0003] a system and method for providing an information repository that provides optimized quantitative profiles of sensory characteristics of food or drink products,…
[0025] results that are generated for particular users from the management server 112 can be personalized, i.e. a particular user's profile, preferences and/or , the system comprising:
a machine-readable medium having instructions stored thereon, which, when executed by a processor, causes the system to perform operations ([0007] computer systems are also described that may include a processor and a memory coupled to the processor. The memory may include one or more programs that cause the processor to perform one or more of the operations described herein) comprising:
identifying historical user interactions with historical search results [e.g. base profiles using quantitative values of feedback] for the product returned in response to historical search queries for the product [e.g. user who recently conducted a search for the food or drink product], each of the historical search queries comprising the qualitative term ([0031] the profile optimizer 204 is a module of the food or drink product searching and matching application program that modifies, enhances, and updates selected base profiles using quantitative values of feedback … the profile optimizer 204 can augment a base profile with a user who recently conducted a search for the food or drink product. The quantitative values can be weighted, and are used to adjust the quantitative values of each of the attributes that form the base profile of the food or drink);
determining a quantitative range associated with the qualitative term for the product based on values for the attribute of the product identified [e.g. each sensory characteristic is a qualitative representation of the food or drink, such as a taste, aroma and/or flavor, that can be defined and quantified along a quantitative scale or range] from information about the product from the historical search results  ([0027] the server computers 102 store, update and retrieve data from a database 118 that has food or drink product data for a large number of food or drink products. The food or drink product data includes a profile of sensory characteristics for each food or drink product. Each profile starts as a base profile of initial settings for at least some of the sensory characteristics related to the relevant food or drink product. Each sensory characteristic is a qualitative representation of the food or drink, such as a taste, aroma and/or flavor, that can be defined and quantified along a quantitative scale or range …over time, the base profile of each food or drink product is adjusted and optimized with sensory data from user feedback entered into one or more of the client computers 104 and transmitted to the food or drink product searching and matching application program on the server computers 102, and eventually stored in the database 118);
storing an association between the qualitative term and the quantitative range for the product [e.g. base profile and quantify each sensory characteristic of the wine such as its color/aroma/taste/flavor profile] ([0063-0066] FIG. 8, for generating a database or electronic catalog of profiles for a set of food or drink products a base profile for a food or drink product is generated as much as possible from technical data available online or offline of the communications network. The technical data can be provided by product information, such as label or packaging data, marketing information, information from published reviews or evaluations, or technical data from an evaluation laboratory. For a wine product, as an example, technical data can include varietal type or percentage blend of varietals, a region in which the grapes were grown or harvested, a winemaking process, vintage, and any relevant technical data that can help estimate the base profile and quantify each sensory characteristic of the wine such as its color/aroma/taste/flavor profile.
The base profile is updated with additional product information related to the food or drink product. The base or an enhanced profile represents a number of sensory characteristics that can be experienced by a consumer of the food or drink, such as sight, taste, smell, color, aroma, flavors, etc., and which can be received from one or more data sources such as the product's manufacturer or producer (i.e., a winemaker who has evaluated and characterized the sensory characteristics of a wine product. The updated profile can be stored in the database as a reliable and indexed source of information for the food or drink product.
The profile of the food or drink product is optimized with feedback from specific users of the food or drink product. For instance, to personalize a searching and matching experience, the database can include a table of optimized profiles associated with the user's of the associated food or drink,… future searches by that particular user can take into account a history of that user's experience to optimize the profiling and matching of food or drink products that correspond with the particular user's preferences or historical patterns. 
All of the profiles and associated information are stored in the database);
receiving a query for the product that includes the qualitative term [e.g.]    ([0032] the searching and matching engine 206 receives input data from one or more of the client computers to access the database and match the input data with profiles stored in the database. The input data can include sensory data, i.e. preferences of sensory characteristics related to a food or drink product that is transformed into a quantitative value. Or, the input data can be a string of search terms such as food or drink type, geographical information of origin of the food or drink product, cost or price information, or any other key words or terms for searching the food or drink product. Preferred exemplary graphical user interfaces for receiving the input data are shown in FIGS. 4A and 4B); 
performing, in response to the query including the qualitative term, a search that identifies search results relevant to the qualitative term by identifying the search results in which the product has a value within the quantitative range ([0038] a search and match application 209 receives user input, in the form of quantitative input data from one or more of various user input windows 235 displayed in a browser on a screen of a client computer, to execute a search of the optimized profiles and determine one or more food or drink product matches based on a closeness of the quantitative input data with quantitative values of the optimized profiles); and presentation in response to the query ([0038] results of the search and match application 209 can be output to a mobile device 211, a personal computer 213, or as a hardcopy 215 in the form of a product tag or brochure. 
[0034] the searching and matching engine 206 also includes a platform-dependent output generator 212 that generates an output containing the results of the search engine, which are formatted specifically for a platform related to the type of client computer requesting the results).

With respect to dependent claim 2, Silvestre further teaches wherein the operations further comprise updating the quantitative range at a regular interval to account for more recent historical user interactions that involve the product ([0031] the profile optimizer 204 is a module of the food or drink product searching and matching application program that modifies, enhances, and updates selected base profiles using quantitative values of feedback  …the profile optimizer 204 can combine the weighted profiles or descriptions from two or more sources… including a user who recently conducted a search for the food or drink product. The quantitative values can be weighted, and are used to adjust the quantitative values of each of the attributes that form the base profile of the food or drink).

With respect to dependent claim 4, Silvestre further teaches wherein the information about the historical user interactions is limited to a specific country, region, or user ([0062] a user can control a client computer to perform searching and matching in an off-line environment on a locally-stored database, such as, for example, on a database representing the user's personal wine cellar or a set of preferred wines via a mobile device. For example, if a user's client computer is a mobile device, a store or merchant, or restaurant or other shop can automatically, or by user selection, determine a location of the user's mobile device, and automatically define a subset of the database, from which to search and match food or wine products. Additionally, the same function can be executed against any discrete and geographically -specific collection of food or wine product, such as a personal wine collection or small cellar in a building).

wherein the operations further comprise verifying with a user of the networked service whether to limit the search results using the quantitative range ([0027] each sensory characteristic is a qualitative representation of the food or drink, such as a taste, aroma and/or flavor, that can be defined and quantified along a quantitative scale or range. For example, the range can be a numerical range (i.e. from 1 to 10) or a qualitative-oriented quantitative scale (i.e. mild, medium, bold). Other scales or ranges can be used, but the base profile includes a particular base value for each scale or range, and therefore for each associated sensory characteristic that defines the food or drink product…).

With respect to dependent claim 6, Silvestre further teaches wherein the information about the historical user interactions comprises at least one of: user views, user clicks, or user purchases ([0038-0039] a search and match application 209 receives user input, in the form of quantitative input data from one or more of various user input windows 235 displayed in a browser on a screen of a client computer, to execute a search of the optimized profiles and determine one or more food or drink product matches based on a closeness of the quantitative input data with quantitative values of the optimized profiles…. For results that are output to a client computer such as a mobile device 211 or personal computer 213, the client computer can receive further user input in the form of tasting feedback 207 of the food or drink product. The tasting feedback 207 can be tasting feedback quantitative data 217, such as provided by a user input window similar to user input window 235).
Regarding claims 8, 9, 11-13, 15, 16, 18 and 19; the instant claims recite substantially same limitations as the above-rejected claims 1, 2, 4-6 and are therefore rejected under the same prior-art teachings.

With respect to dependent claim 14, Silvestre further teaches identifying a plurality of qualitative terms in the historical user interactions involving the product, determining a respective quantitative range for each of the qualitative terms, and adjusting the quantitative ranges so that the quantitative ranges do not numerically overlap ([0027] each sensory characteristic is a qualitative representation of the food or drink, such as a taste, aroma and/or flavor, that can be defined and quantified along a quantitative scale or range. For example, the range can be a numerical range (i.e. from 1 to 10) or a qualitative-oriented quantitative scale (i.e. mild, medium, bold). Other scales or ranges can be used, but the base profile includes a particular base value for each scale or range, and therefore for each associated sensory characteristic that defines the food or drink product. Over time, the base profile of each food or drink product is adjusted and optimized with sensory data from user feedback entered into one or more of the client computers 104 and transmitted to the food or drink product searching and matching application program on the server computers 102, and eventually stored in the database 118).



Regarding claim 20; the instant claims recite substantially same limitations as the above-rejected claims 14 and is therefore rejected under the same prior-art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by in view of Silvestre in view of Bhalgat et al. [20170061462 A1, August 28, 2015]. 

With respect to dependent claim 3, Silvestre does not teach wherein identifying the qualitative term is based on a threshold number of historical user interactions that include the qualitative term and the product.
Bhalgat teaches wherein identifying the content term is based on a threshold number of historical user interactions that include the content term and the product ([0048] organic content items may be selected for presentation to the user based on measures of relevance to the user, which may be based at least in part on engagement scores specifying amounts of predicted interaction with the content item by the user. In some embodiments, engagement scores may be based on a historical number of interactions with a content item by various users of the online system 140 (e.g., all users of the online system 140, users of the online system 140 having specific characteristics, or users of the online system 140 having a threshold similarity to the user from which the request for content was received 315))…
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Silvestre with threshold number of historical user interactions that include the qualitative/content term of Bhalgat. Such a modification would provide the user with a feed of content with which the user is more likely to interact (Bhalgat [0082]).

Regarding claims 10 and 17; the instant claims recite substantially same limitations as the above-rejected claim 3 and are therefore rejected under the same prior-art teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153